Citation Nr: 0520134	
Decision Date: 07/22/05    Archive Date: 08/03/05

DOCKET NO.  98-03 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to a total rating on the basis of individual 
unemployability due to service- connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 






INTRODUCTION

The appellant had active service from March 1944 to June 
1946.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 1997 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas, in which the RO denied the 
veteran's claim for TDIU.  The veteran appealed, and in 
October 2002, the Board denied the claim.  The veteran 
appealed to the U.S. Court of Appeals for Veterans Claims 
(Court), and in April 2004, while his case was pending at the 
Court, the VA's Office of General Counsel and appellant's 
representative filed a Joint Motion requesting that the Court 
vacate the Board's October 2002 decision.  That same month, 
the Court issued an Order vacating the October 2002 Board 
decision.  In June 2004, the Board remanded the claim for 
additional development.  


FINDINGS OF FACT

1.  The veteran has four years of high school; he has 30 
years' experience working for the postal service; he last 
worked in 1998.

2.  The veteran's service connected disabilities are PTSD, 
evaluated as 50 percent disabling; right cemented total knee 
arthroplasty, evaluated as 30 percent disabling; and 
residuals, shell fragment wound, right buttock, evaluated as 
0 percent disabling (noncompensable); his combined evaluation 
is 70 percent; his service-connected disabilities do not 
preclude him from engaging in some form of substantially 
gainful employment consistent with his education and 
occupational experience.


CONCLUSION OF LAW

The veteran is not unemployable by reason of service 
connected disability.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 4.7, 4.16 (2004).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  TDIU

The veteran argues that he cannot work due to his service-
connected disabilities.  In particular, it is argued that he 
cannot work due to his knee disability and his PTSD, to 
include the argument that his service-connected PTSD is the 
cause of his dementia.  

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.  Total 
disability ratings for compensation may be assigned, where 
the schedular rating is less than total, when the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that, if there is only one such disability, the 
disability shall be ratable at 60 percent or more.  If there 
are two or more such disabilities, there shall be at least 
one disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a).  If the schedular 
rating is less than 100 percent, the issue of unemployability 
must be determined without regard to the advancing age of the 
veteran.  38 C.F.R. §§ 3.341(a), 4.19.  Factors to be 
considered are the veteran's education, employment history 
and vocational attainment.   Ferraro v. Derwinski, 1 Vet. 
App. 326, 332 (1991).

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  For VA purposes, the term 
"unemployability" is synonymous with an inability to secure 
and follow a substantially gainful occupation.  VAOPGPREC 75-
91, 57 Fed. Reg. 2317 (1992).  Factors such as employment 
history, as well as educational and vocational attainments, 
are for consideration.  

Being unable to maintain substantially gainful employment is 
not the same as being 100 percent disabled.  "While the term 
'substantially gainful occupation' may not set a clear 
numerical standard for determining TDIU, it does indicate an 
amount less than 100 percent."  Roberson v. Principi, 251 
F.3d 1378 (Fed Cir. 2001).

Service connection is currently in effect for post-traumatic 
stress disorder (PTSD), evaluated as 50 percent disabling, 
(with an effective date for service connection, and the 50 
percent rating, of February 28, 1997), for right cemented 
total knee arthroplasty, evaluated as 30 percent disabling 
(with an effective date for service connection, and the 30 
percent rating, of July 1, 1992), and residuals, shell 
fragment wound, right buttock, evaluated as 0 percent 
disabling (noncompensable) (with an effective date for 
service connection, and the noncompensable rating, of 
February 28, 1997).  The veteran is also shown to have a 
number of disabilities for which service connection is not in 
effect, to include dementia, degenerative disc disease of the 
lumbar spine, a heart disorder (to include atrial 
fibrillation and status post myocardial infarction), chronic 
obstructive pulmonary disease, chronic pyelonephritis, 
hearing loss, and right occipital lobe infarction with 
evidence of a cerebrovascular accident (CVA).  See e.g., 
March 2005 VA examination report; VA progress notes, dated 
between 2002 and 2003; reports from St. Mary's Regional 
Medical Center (SMRMC), dated in 2003; reports from Bill L. 
Tranum, M.D., dated in 2003.  At issue is whether the 
veteran's service-connected disorders, without consideration 
of any of his nonservice-connected disabilities, preclude all 
forms of substantially gainful employment in the national 
economy which are consistent with his education and 
occupational experience and which would afford a living wage.  

The veteran's combined evaluation is 70 percent (with an 
effective date of February 28, 1997 for the 70 percent 
combined evaluation).  Therefore, the veteran met the minimum 
schedular requirements for TDIU as of February 28, 1997.  See 
38 C.F.R. § 4.16(a).  

The Board finds that the criteria for TDIU have not been met.  
With regard to the veteran's PTSD, a March 2005 VA 
examination report shows that the veteran complained of 
nightmares, intrusive thoughts of combat, frustration due to 
poor hearing, and of being uncomfortable in crowds.  He 
reported some suicidal ideation without intent.  He denied 
homicidal ideation.  He stated that he would go to small 
restaurants, as well as the mall, although he waited on a 
bench while his wife shopped.  The report indicates that he 
had worked at the postal service for about 30 years, and that 
he stopped working in 1998.  On examination, speech was 
within normal limits.  Thought processes were logical and 
tight.  No loosening of associations was noted.  He was 
generally oriented in all spheres.  Insight was limited and 
judgment was adequate.  There was some impairment of memory, 
but no impairment in thought processing or communications.  
The Axis I diagnosis was PTSD, and that the Axis V diagnosis 
was a Global Assessment of Functioning (GAF) score of 48, 
which suggests serious symptoms or serious difficulty in 
social, occupational, or school functioning.  See 38 C.F.R. § 
4.130 [incorporating by reference the VA's adoption of the 
American Psychiatric Association: DIAGNOSTIC AND STATISTICAL 
MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), for 
rating purposes].  The examiner noted that the veteran was 
not receiving mental health treatment, and that, "Issues 
pertaining to memory were primarily the symptoms that were 
most closely aligned with dementia.  I did not believe that 
PTSD contributed to memory problems based on the information 
the veteran provided on today's examination."  The examiner 
further stated that he did not see any evidence suggesting 
there would be any change in the veteran's PTSD symptoms, and 
that although the veteran was not currently working, his PTSD 
symptoms did not preclude his employment.  The examiner 
concluded, "I do not find any evidence that his PTSD make it 
impossible for him to work in any and all work settings."  

As far as the veteran's PTSD is concerned, the Board finds 
that the March 2005 VA examination report is highly probative 
evidence against the claim.  The VA examiner's report 
indicates that it was based on a review of the claims files, 
and it is accompanied by extensive findings and explanation.  
The Board also notes that the March 2005 VA examiner's 
conclusion is consistent with the following evidence: a May 
2002 VA neuropsychiatric examination report, which contains 
an impression noting, "In many respects, the 
neuropsychological profile at this time is similar to what 
was found in 1997."  The report indicates that there were 
mild changes in a few measures, such that there was a mild to 
moderate advances in neuropsychological deficit (since 1997).  
The examiner concluded that the veteran's dementia was of a 
vascular etiology.  A VA psychiatric examination report, 
dated in December 1998, shows that the veteran's thought 
processes and associations were logical and tight, and that 
there was no loosening of associations, or confusion.  The 
report shows that there was no gross memory impairment, and 
that the veteran was oriented in all spheres.  The Axis I 
diagnosis was PTSD.  The Axis V diagnosis was a GAF score of 
57, which suggests moderate symptoms or moderate difficulty 
in social, occupational, or school functioning.  See DSM-IV.  
The examiner stated that he did not find any evidence of 
individual unemployability on the basis of PTSD.  A VA 
psychiatric examination report, dated in April 1997, shows 
that on examination the veteran's speech and thought 
processes were normal.  He was well-oriented to person, place 
and time.  Memory was fair.  Judgment was good; insight was 
superficial.  The Axis I diagnosis was PTSD.  The Axis V 
diagnosis was a GAF score of 55.  

With regard to the veteran's right knee disability, and his 
residuals, shell fragment wound, right buttock, the relevant 
evidence includes the following: reports from William E. 
Hill, M.D., dated in September 1987, show that Dr. Hill 
states, "This man is totally disabled from all practical 
purposes, although he could do part-time sedentary work."  
Associated reports indicated that the veteran was limited 
from "all work requiring physical effort," and that he 
could do "sedentary work 4 hrs/day."  The reports state 
that the veteran stopped work in June 1987 because of 
physical impairment.  A VA hospital report, dated in May 
1991, shows that the veteran underwent a right-cemented total 
knee arthroplasty.  A VA examination report, dated in April 
1997, notes that all scars were well-healed and/or non-
tender, with no muscle defect , and that the veteran's scar 
did not interfere with the hip range of motion.  The examiner 
stated that the veteran's hip pain was not related to his 
shell fragment scar and was most likely due to degenerative 
arthritis related to his age.  The impression was shell 
fragment wound of the right buttock without any significant 
residual.  A VA examination report, dated in December 1998, 
shows that the veteran's right knee had a range of motion 
from 10 to 100 degrees, and that his only functional loss was 
an inability to squat.  The report contains a diagnosis of 
residuals, right knee replacement.  The report indicates that 
he rarely used a cane, and that the examiner stated that the 
TDIU issue was moot due to the veteran's age, but that if the 
veteran were determined to find an occupation, he could do 
some sort of sedentary work with minimal difficulty as far as 
his knee is concerned.  A January 2003 VA progress report 
shows treatment for symptoms unrelated to the knee, indicates 
that the right knee was stable.  Reports from Bill L. Tranum, 
M.D., dated in July 2003, indicate that the veteran used a 
walker, and that he had pain "mostly in his back."  A June 
2003 VA magnetic resonance imaging (MRI) report contains 
impressions noting a compression fracture at L4, spinal 
stenosis, and multilevel degenerative disc disease.  A 
November 2003 VA examination report indicates that the 
veteran has generalized weakness and chronic back pain, that 
he is limited in movements and cannot stand or walk without 
assistance, and that he is dependent upon canes, walkers and 
uses a scooter or wheelchair.  The diagnoses included 
degenerative joint disease and degenerative disc disease; 
there was no diagnosis for the right knee; there was no 
mention of the veteran's residuals of shell fragment wounds 
to the right buttock.  

In a rating decision, dated in October 2003, the veteran was 
noted to have dementia, and was found incompetent for VA 
purposes.  In December 2003, his spouse was appointed as the 
payee of his VA benefits.  

In a statement from the director of human resources for the 
postal service, received in December 1998, it is asserted 
that the veteran was having difficulty performing his duties, 
that the veteran complained of difficulty with one knee, and 
that he was referred for a fitness for duty physical.  

The claims file contains a statement from the veteran's wife, 
received in May 2004, in which she asserts that she is a 
nurse with psychiatric training.  She essentially asserts 
that the veteran has displayed psychiatric symptoms that 
included a fear of entering large public or military 
buildings (based on the fear that they may be attacked), 
standing guard at a campsite (because the Germans were in the 
area), and diving to the ground at an air show.  She further 
indicated that they had no social life.  

The Board finds that the medical evidence does not warrant 
the conclusion that the veteran is unemployable due to his 
service-connected disabilities.  With regard to the veteran's 
right knee, although the Board has considered Dr. Hill's 
reports, these reports are dated in 1987, and are therefore 
at least 17 years old.  The more recent medical evidence is 
considered more probative of the veteran's current condition.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board 
further points out that Dr. Hill's reports indicate that the 
veteran was capable of some sedentary labor, and that there 
is no evidence that the postal service accepted Dr. Hill's 
reports and determined that the veteran was disabled.  In 
this regard, the veteran has repeatedly stated that he was 
"retired" with 30 years of federal service.  The medical 
evidence dated after Dr. Hill's reports indicates that the 
veteran has degenerative disc disease of the lumbar spine, 
and that he is unable to stand or walk without assistance due 
to low back disorders.  See e.g., November 2003 VA 
examination report.  The only recent competent opinion 
pertaining to the effect of the veteran's right knee 
disability on his employment is a VA opinion which indicates 
that the veteran is capable of performing sedentary 
employment.  With regard to the veteran's PTSD, the only 
competent opinions pertaining to the effect of the veteran's 
PTSD on his employment are the March 2005 and May 2003 VA 
opinions, which indicate that the veteran is not unemployable 
due to his PTSD.  Other medical evidence shows that the 
veteran is significantly impaired due to dementia, and that 
his dementia is not related to his PTSD.  The Board therefore 
finds that the veteran is not shown to be unemployable due to 
his service-connected disabilities.  

As for the veteran's education and work history, it appears 
that the veteran completed four years of high school, that he 
worked for the postal service between 1957 and 1987, and that 
he has not worked full-time since December 1988.  See 
veteran's application (VA Form 21-8940), received in August 
1997.  

The Board emphasizes that a total rating based on individual 
unemployability is limited to consideration of service-
connected disabilities.  For the reasons set forth above, the 
veteran's service-connected disabilities simply have not been 
shown to result in total disability.  

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).



II.  VCAA

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  The VCAA 
imposes obligations on VA in terms of its duty to notify and 
assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language 
of 38 C.F.R. § 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied.  With regard to element (1), above, the Board 
notes that the RO sent the veteran a notice letter in July 
2004, (hereinafter "VCAA notification letter") that 
informed him of the type of information and evidence 
necessary to support his claim.  In addition, by virtue of 
the rating decision on appeal, the statement of the case 
(SOC), and the supplemental statements of the case (SSOCs), 
he was provided with specific information as to why this 
particular claim was being denied, and of the evidence that 
was lacking.  

With regard to elements (2) and (3), the Board notes that the 
RO's VCAA notification letter informed the veteran of his and 
VA's respective responsibilities for obtaining information 
and evidence under the VCAA.  See 38 U.S.C.A. § 5107(a) (West 
2002); 38 C.F.R. § 3.159(c)(1-3) (2004).  

Finally, with respect to element (4), the Board notes that 
the RO's VCAA notification letter contained a specific 
request for the veteran to provide additional evidence in 
support of his claim.  He was asked to identify all relevant 
treatment and to complete authorizations (VA Forms 21-4138 
and 21-4142) for all evidence that he desired VA to attempt 
to obtain.  However, completed authorizations were not 
received, and in a letter, received in July 2004, it was 
indicated that the appellant had no additional evidence to 
submit, and that it was desired that the claim be immediately 
readjudicated.  In addition, he was supplied with the 
complete text of 38 C.F.R. § 3.159(b)(1) by way of the May 
2005 SSOC.  

What the VCAA seeks to achieve is to give the appellant 
notice of the elements outlined above.  Once that has been 
done-irrespective of whether it has been done by way of a 
single notice letter, or via more than one communication-the 
essential purposes of the VCAA have been satisfied.  Here, 
the Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. 
§ 20.1102 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005). 

The VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  In this case, 
the RO has obtained the veteran's service medical records, as 
well as VA and non-VA medical records, and the veteran has 
been afforded VA examinations.  The Board notes that it 
remanded the claim in June 2004 in order to attempt to obtain 
records from Conway Hospital.  However, as previously stated, 
a completed authorization was not received in response to the 
RO's July 2004 VCAA letter.  Furthermore, in his August 1997 
TDIU application, the veteran stated that he did not complete 
an authorization for release of records (VA Form 21-4192) for 
the postal service because his records were unavailable.  The 
Board concludes, therefore, that a decision on the merits at 
this time does not violate the VCAA, nor prejudice the 
appellant under Bernard v. Brown, 4 Vet. App. 384 (1993).

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  


ORDER

TDIU is denied.  


	                        
____________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


